DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1 has corrected the issue of the light receiving unit is below the demultiplexer, claim 8 still says that the TIA and PD array are disposed below the light demultiplexing unit. The PD is not disposed below the demultiplexing unit.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al (2014/0346323).
Fujimura eta l teach a multi-channel wavelength division multiplexing optical receiving component (figures 15 and 16a) comprising: a housing (20-22); a substrate mounted at the bottom of the housing (30/30A and claim 5), wherein the housing and the substrate enclose to form an installation chamber; and a light emitting unit (shown in figure 1, any of elements 11 and window 19 within 23), a 
	Fujimura et al do not specifically teach that a first inclined surface and a second inclined surface parallel to each other, both the first inclined surface and the second inclined surface are inclined along a direction from the light receiving unit to the reflector, and the inclined direction is away from the light emitting unit, and the first inclined surface is close to a light outlet of the light emitting unit; the first inclined surface is provided with a light inlet for the first parallel light to enter. They show the 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to have the demultiplexer angled in a different direction similar to figure 16b since they are known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 3, figures 16a and 16b show that the an included angle between the first parallel light reflected by the first total reflection film and the first parallel light emitted by the light emitting unit is greater than 0° and less than 90°. It is shown as smaller than 45 degrees. It does not appear that it would operate correctly if it was greater than 90 degrees.
	In regard to claim 5, see the last sentence of paragraph 66.
In regard to claim 6, Fujiwara et al teach wherein the light emitting unit comprises an optical fiber adapter (11 paragraph 29) for emitting an optical signal with a plurality of wavelengths, and a collimating lens (18, paragraph 29) for collimating the optical signal transmitted from the end face of the optical fiber adapter into the first parallel light. 
In regard to claim 7, the examiner is relaying on common knowledge in the art that it would have been beneficial for the reflector to be plated with a second total reflection film to avoid reflections into the fiber which could cause noise for the incoming signals.
In regard to claim 9, Fujimura et al teach a lens array that is configured to converge the multiple second parallel light, wherein the lens array is disposed below the reflector, and the included angle between the array direction of the convergent lens array and the optical axis of light emitting unit and 
Although Fujimura et al does not specifically teach that the lenses are converging lenses, the examiner is relying on common knowledge in the art that lenses before optical detectors are used to provide the signal to the detector. It is known that the optical signal should converge on the detector and is provided by the lenses.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al as applied to claim 1 above, and further in view of Mathai et al (10120149).
Fujimura et al do not teach specifics about TIA array along with the photodetectors, Mathai et al teach that it is well known that the light receiving unit comprises a PD array for converting an optical signal to an electrical signal and a TIA array for amplifying and shaping the electrical signal output from the PD array (column 3, lin3w 51-57). Fujimura et al teach wherein the light receiving unit comprises a PD array (29) for converting an optical signal to an electrical signal and a amplifying (32, figure 9) array for amplifying the electrical signal output from the PD array, wherein the PD array is disposed below the reflector (shown in the figures), and the amplifier  array and the PD array are disposed on the same surface (figure 9) and are disposed below the light de-multiplexing unit (32 is below the demultiplexing unit 26C – this is made in view of the above 112 rejection) 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide TIAs in order to amplify the current output of the photodetectors to a usable voltage in the system of Fujimura et al as taught by Mathai et al which known coupling methods with no change in their respective functions to yield predictable. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883